          Case 1:19-cv-00070-JTR Document 16 Filed 12/10/20 Page 1 of 9




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                           BATESVILLE DIVISION

JASON F. SMITH                                                                    PLAINTIFF

V.                              NO. 1:19CV00070-JTR

ANDREW SAUL,
Commissioner of Social Security Administration1
DEFENDANT

                                           ORDER

I.   Introduction:

       On July 18, 2016, Plaintiff, Jason Smith (“Smith”), applied for disability

benefits, alleging disability beginning on August 26, 2015. (Tr. at 12). On November

20, 2018, following a February 22, 2018 hearing, the Administrative Law Judge

(“ALJ”) found that Smith was disabled from August 26, 2015 through January 19,

2017; however, the ALJ found that beginning on January 20, 2017, Smith’s medical

condition had improved to the point that he was no longer disabled. (Tr. at 23-28).

The Appeals Council denied Smith’s request for review, making the ALJ’s partial




1
  On June 6, 2019, the United States Senate confirmed Mr. Saul’s nomination to lead the Social
Security Administration. Pursuant to Fed. R. Civ. P. 25(d), Mr. Saul is automatically substituted
as the Defendant.


                                                1
            Case 1:19-cv-00070-JTR Document 16 Filed 12/10/20 Page 2 of 9




denial of his application for benefits the final decision of the Commissioner. (Tr. at

1).

          For the reasons stated below, the Court 2 affirms the decision of the

Commissioner.

II.      The Commissioner=s Decision:

          The ALJ found that Smith had not engaged in substantial gainful activity since

his alleged onset date of August 26, 2015. (Tr. at 16). The ALJ found at Step Two

that Smith had the following severe impairments: degenerative disease of the hip

and obesity. Id.

          On November 20, 2018, the ALJ found that Smith was disabled beginning

August 26, 2015, through January 19, 2017. (Tr. at 16-23). However, the ALJ found

that beginning January 20, 2017, Smith’s medical condition had improved to the

point that he was no longer disabled.3 (Tr. at 23).

          The ALJ found that Smith had not developed any new impairments since the

date his disability ended; thus, the impairments of degenerative disease of the hip


2
    The parties have consented in writing to the jurisdiction of a United States Magistrate Judge.
3
  An ALJ’s finding of medical improvement requires an analysis as follows: (1) does the
claimant have any new impairments since the date his disability ended; (2) do the claimant’s
impairments meet or equal a Listed Impairment; (3) has medical improvement occurred; (4) has
there been an increase in the claimant’s RFC; (5) can the claimant perform past relevant work;
and (6) can the claimant perform substantial gainful work activity in the national economy. (Tr.
at 14-28); 20 C.F.R. § 404.1594.

                                                   2
         Case 1:19-cv-00070-JTR Document 16 Filed 12/10/20 Page 3 of 9




and obesity remained. Id. The ALJ determined that Smith’s impairments did not

meet or medically equal a Listed Impairment, and that medical improvement

occurred as of January 20, 2017.4 Id.

       The ALJ determined that, beginning January 20, 2017, Smith had the residual

functional capacity (“RFC”) to perform work at the sedentary exertional level,

except that he could only occasionally stoop, kneel, bend, balance, crouch, and

crawl, and he would require an indoor work environment. Id. Additionally, Smith

would require the use of a cane, and he would be limited to unskilled work with

simple, routine, and repetitive tasks and supervision that is simple, direct, and

concrete. (Tr. at 24).

       The ALJ found, based upon Smith’s RFC, that he was unable to perform his

past relevant work. Relying upon the testimony of a Vocational Expert (“VE”), the

ALJ found that, based on Smith’s age, education, work experience and RFC, jobs

existed in significant numbers in the national economy which he could perform,

including work as a call out operator and a telephone quote clerk. (Tr. at 28). Thus,

the ALJ concluded that Smith had not become disabled again since January 20, 2017.

Id.



4
 The ALJ’s analysis of the medical evidence as a whole supports his finding of medical
improvement (see discussion below).

                                              3
         Case 1:19-cv-00070-JTR Document 16 Filed 12/10/20 Page 4 of 9




III.   Discussion:

       A. Standard of Review

       The Court’s function on review is to determine whether the Commissioner’s

decision is supported by substantial evidence on the record as a whole and whether

it is based on legal error. Miller v. Colvin, 784 F.3d 472, 477 (8th Cir. 2015); see

also 42 U.S.C. ' 405(g). While “substantial evidence” is that which a reasonable

mind might accept as adequate to support a conclusion, “substantial evidence on the

record as a whole” requires a court to engage in a more scrutinizing analysis:

       A[O]ur review is more than an examination of the record for the
       existence of substantial evidence in support of the Commissioner=s
       decision; we also take into account whatever in the record fairly
       detracts from that decision.@ Reversal is not warranted, however,
       Amerely because substantial evidence would have supported an
       opposite decision.@

Reed v. Barnhart, 399 F.3d 917, 920 (8th Cir. 2005) (citations omitted).

       It is not the task of this Court to review the evidence and make an independent

decision. Neither is it to reverse the decision of the ALJ because there is evidence in

the record which contradicts his findings. The test is whether there is substantial

evidence in the record as a whole which supports the decision of the ALJ. Miller,

784 F.3d. at 477.


                                          4
        Case 1:19-cv-00070-JTR Document 16 Filed 12/10/20 Page 5 of 9




      B.   Smith’s Arguments on Appeal

      Smith contends that substantial evidence does not support the ALJ’s decision

to deny his application for benefits. He argues that: (1) the RFC as of January 20,

2017 did not fully incorporate his limitations; (2) the ALJ improperly discounted the

medical statements made by Dr. Merwin Moore, M.D., Smith’s surgeon; and (3) the

Appeals Council should have remanded the case based on evidence it received after

the hearing.

      Smith certainly suffered from problems related to his left hip. He underwent

a total hip replacement on August 26, 2015, and a revision surgery in October 2016.

(Tr. at 19, 941-954). At the end of 2016, Dr. Moore said that Smith could return to

weight bearing as tolerated and resume driving. (Tr. at 941-943). On January 10,

2017, Smith told Dr. Moore that he was eager to increase weight bearing and had

very little pain. (Tr. at 20). He said a shoe insert helped and he felt more balanced.

(Tr. at 954). Most of his pain was occurring at night. Id. Smith also told Dr. Moore

that he had not attended physical therapy as recommended.; likewise, he did not see

a pain management specialist. The need for only conservative treatment contradicts

allegations of disabling conditions. Smith v. Shalala, 987 F.2d 1371, 1374 (8th Cir.




                                          5
         Case 1:19-cv-00070-JTR Document 16 Filed 12/10/20 Page 6 of 9




1993). Id. In February 2017, Smith told Dr. Moore that he had been full weight

bearing for five weeks. (Tr. at 1204).

      X-rays of the left hip in September 2017 and April 2018 revealed no acute

deficits, but Smith’s doctor recommended a hip injection, which Smith said was

helpful. (Tr. at 967, 1080-1082, 1197-1203). Impairments that are controllable or

amenable to treatment do not support a finding of total disability. Mittlestedt v. Apfel,

204 F.3d 847, 852 (8th Cir. 2000). While Smith told Dr. Moore that he had fallen in

February 2018, Dr. Moore stated that surgery was not indicated. (Tr. at 1198). In

February 2018, at a doctor’s visit, the only problems listed were obesity, kidney

stones, and knee pain. (Tr. at 1195).

      A large component of this case is the clear indication that Smith’s post-surgery

pain does not preclude all activity. Smith admitted that he works almost seven days

a week at his local church, where he is senior pastor (he leads services twice a week

for one to two hours, in addition to his other duties). (Tr. at 64-66). He has done so

for the last seven years. He also home schools his three children. (Tr. at 60). Such

daily activities undermine his claims of disability. Shannon v. Chater, 54 F.3d 484,

487 (8th Cir. 1995). Indeed, while Smith did not live pain-free during the relevant

time-period, he carried on with normal activities, which required significant

functional ability.

                                           6
        Case 1:19-cv-00070-JTR Document 16 Filed 12/10/20 Page 7 of 9




      Smith alleges that the RFC for simple sedentary work outstripped his abilities.

A claimant’s RFC represents the most he can do despite the combined effects of all

of his credible limitations and must be based on all credible evidence. McCoy v.

Astrue, 648 F.3d 605, 614 (8th Cir. 2011). In determining the claimant’s RFC, the

ALJ has a duty to establish, by competent medical evidence, the physical and mental

activity that the claimant can perform in a work setting, after giving appropriate

consideration to all of his impairments. Ostronski v. Chater, 94 F.3d 413, 418 (8th

Cir. 1996). The ALJ discussed clinical findings, he considered Smith’s conservative

treatment after the second surgery, and he assessed Smith’s abilities to perform daily

activities requiring significant physical exertion. (Tr. at 20-28). The RFC assigned

by the ALJ was appropriate based on the record as a whole.

      While Dr. Moore did not fill out a medical source statement with any

functional assessment, he did write a clinic note in February 2018 stating that Smith

may never regain full strength in his hip and would have limitations on his activities.

(Tr. at 1198). The ALJ discounted this statement to a degree, with good reason. At

an appointment with Dr. Moore in February 2017, Smith said he had been full

weight-bearing for five weeks. (Tr. at 1204). At a September 2017 appointment, Dr.

Moore noted that Smith’s gait was normal and he did not walk with an assistive

device. (Tr. at 1200). Smith said he was ambulating better with a shoe insert. Id. In

                                          7
         Case 1:19-cv-00070-JTR Document 16 Filed 12/10/20 Page 8 of 9




April 2018, Dr. Moore noted no assistive device and normal hip x-ray. (Tr. at 1203).

These notations from clinic visits indicate that Smith was not as limited as he argues,

and they undercut Dr. Moore’s restrictive opinion. The ALJ gave Dr. Moore’s

statement “some weight,” and subsequently limited him to sedentary work with

postural limitations, showing he credited some of Smith’s complaints of pain.

      Finally, Smith argues that the evidence he submitted to the Appeals Council

should have been given more weight. The evidence submitted related to a clinic visit

with Dr. Moore on December 20, 2018, a month after the ALJ issued his decision.

(Tr. at 40-44). Dr. Moore reiterated his opinion that Smith would be limited by his

hip problem, but he also said that he would do anything he could to help Smith win

disability benefits: “I will do whatever I can to help Smith get the benefits he

deserves.” (Tr. at 40). First, the opinion is not all that different from others issued by

Dr. Moore, which were given some weight by the ALJ and factored into the RFC;

also, hip x-rays were unchanged at the December 2018 appointment, so no

deterioration was evident in an objective sense. (Tr. at 40-44). Finally, when a

claimant sees a doctor for the purpose of building his disability case, a Court has

every reason to be wary. Hurd v. Astrue, 621 F.3d 734, 739 (8th Cir. 2010). Dr.

Moore’s own notes were inconsistent with his restrictive opinions, which appear to




                                            8
         Case 1:19-cv-00070-JTR Document 16 Filed 12/10/20 Page 9 of 9




have been authored for the purpose of securing Smith financial gain. The Appeals

Council did not err in declining review.



IV.   Conclusion:

      There is substantial evidence to support the Commissioner’s decision to deny

benefits. The RFC fully incorporated Smith’s limitations, the ALJ gave proper

weight to the statements of Dr. Moore, and the Appeals Council’s decision was

sound.

      IT IS THEREFORE ORDERED that the final decision of the Commissioner

is AFFIRMED, and Smith’s Complaint is DISMISSED, with prejudice.

      DATED this 10th day of December, 2020.



                                       ___________________________________
                                       UNITED STATES MAGISTRATE JUDGE




                                           9
